Case 1:18-cv-21483-KMW Document 84-12 Entered on FLSD Docket 10/06/2018 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                     Civil Case Number: 18-cv-21483

                               Honorable United States District Court Judge:

   PETER M. VUJIN,

            Plaintiff,

   vs.

   JENNIFER FALCONE, individually and in official capacity,
   THE FLORIDA BAR, a subdivision and Agency of the State of Florida,
   RUSSELL W. GALBUT, individually,
   MONICA GORDO, State Court Judge, individually and in official capacity,
   ERIC GRABOIS, individually,
   ERIC J. GRABOIS, P.L, a Florida Company,
   MICHAEL HIGER, solely in official capacity as the President of the Florida Bar,
   MIRADOR 1200 CONDOMINIUM ASSOCIATION, INC., a Florida Corporation,
   PEYTON BOLLIN, P.L., A Florida Company,
   RONALD WOLFF, individually, AND
   JOHN DOE, individually and in his official capacity as bailiff of the State of Florida.

            Defendants.
                                                                                             /

                         28 US CODE SECTION 1746 STATEMENT OF WITNESS
                                        DUSAN DANCULA

            COMES NOW, DUSAN DANCULA, and being first duly sworn, states as follows:

         1. My name is DUSAN DANCULA and I am over 18 years of age. I have personal

            knowledge of all the facts stated herein because I was present when they happened. I am

            of sound mind, and competent to testify and will do so in court.

         2. PETER M. VUJIN, ESQUIRE, asked me to accompany him to the Miami-Dade County

            Courthouse, located at 73 West Flagler Street, Miami, Florida, when he went to court on

            10/04/2018 in the case of VUJIN. vs. MIRADOR 1200 CONDOMINIUM

            ASSOCIATION, INC., because he was scared, and is scared, to attend court alone,
Case 1:18-cv-21483-KMW Document 84-12 Entered on FLSD Docket 10/06/2018 Page 2 of 3



         because he was stalked and battered by a bailiff in that Courthouse every single time he

         went to litigate this case.

      3. Specifically, on 10/04/2018, I accompanied PETER M. VUJIN to a hearing in the case

         titled VUJIN vs. MIRADOR 1200 CONDOMINIUM ASSOCIATION, INC., pending in

         Miami-Dade County, Florida.

      4. I immediately noticed that approximately 8 Miami-Dade County Sheriff’s Deputies were

         standing immediately behind Mr. PETER M. VUJIN, ESQUIRE, as he was presenting

         this case. I immediately deduced, since I have never seen such a great number of armed

         deputies in any Court proceeding, that the Sheriff’s Deputies were present in an

         intimidating manner, in order to scare Mr. PETER M. VUJIN, ESQUIRE from

         prosecuting his case.

      5. I observed that Mr. PETER M. VUJIN, ESQ. had an expression of extreme fear on his

         face during the aforementioned hearing, and that he looked like he was going to have a

         panic attack.

      6. PETER M. VUJIN was also threatened by imprisonment for his political statements made

         during the course of the case by Judge Monica GORDO. Furthermore, PETER M. VUJIN

         complained to me that Judge GORDO, and other people, combined and agreed to harm

         and intimidate him in order to prevent him from attending court, investigating suspicious

         deaths of his neighbors, Mr. and Mrs. Gould, in order to protect people who are friends of

         Judge Monica GORDO and other Defendants and thereby obstruct justice in Miami-Dade

         County, Florida.

      7. PETER M. VUJIN asked me to accompany him again each and every time he goes to

         court, particularly, when the matter to be heard concerns the case titled VUJIN vs.
Case 1:18-cv-21483-KMW Document 84-12 Entered on FLSD Docket 10/06/2018 Page 3 of 3



         MIRADOR 1200 CONDOMINIUM ASSOCIATION, INC., so that, if he were falsely

         arrested, I would be the witness and liaison with his family.

      8. I have no interest in this matter.

         FURTHER AFFIANT SAYETH NAUGHT



         I DECLARE under penalty of perjury of the laws of the United States of America that

         all of the foregoing is true and correct. DATED: October 4th, 2018.

         /s/

         DUSAN DANCULA
